 In the Matter of PHILLIPS PETROLEUM COMPANYandINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL 351Case No. 16-R-732.-Decided December 28, 1913Mr. E. Waite Clark,of Bartlesville, Okla., for the Company.Mr. Harry Cochran,of Borger, Tex., for the Union.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union of Operating En-gineers, Local 351, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Phillips Petroleum Company, Borger, Texas, herein calledthe Company, the National Labor Relations Board consolidated thepetition herein with another petition filed by the Union covering otheremployees of the Company,' and provided for an appropriate hear-ing upon due notice before Robert F. Proctor, Trial Examiner.Saidhearing was held at Amarillo, Texas, on November 9, 1943.The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.A motion made by the parties to sever the instantcase from Case No. 16-R-719 is hereby granted.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYPhillips Petroleum Company, a Delaware corporation, maintainsits principal office at Bartlesville, Oklahoma, with branch plants and1Case No. 16-R-719,54 N. L. R. B. 51.54 N. L.R. B.,-No. 18.86 PHILLIPS PETROLEUMCOMPANY87Aceslocated in various States.This proceeding concerns only theCompany's refinery located at Phillips, Texas, where it is engagedin the general business of producing, manufacturing, and refining pe-troleum and related products.The Company receives at its refinerycrude petroleum and natural gasoline from various producing wellsin Texas and New Mexico. The amount of material received in in-terstatecommerce and the amount of refined products shipped by theCompany to points outside the State of Texas is of substantial'quan-tity in monetary value and volume.The Company admits that it isengaged in commerce within the meaning of the National Labor Re-lations Act.H. THE ORGANIZATION INVOLVEDInternational Union of Operating Engineers, Local 351, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Unionas the exclusivebargaining representative, of the employees of the Tank Car Divi-sion ofthe Transportation Department at its Phillips Plant untilthe Union is certified by the Board in an appropriate unit.A statement of the Field Examiner, introduced into evidence atthe hearing, indicates that the Union represents a substantial num-ber of the Company's employees in the appropriate unit.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that all non-supervisory employees of the TankCar Division of the Transportation Department of the Company'sPhillips Plant constitute an appropriate unit.The only matter in dis-pute is the inclusion or exclusion of the assistant foreman in theDivision.The Union would exclude this employee on the groundthat his duties are supervisory and clerical.The Company, how-ever, contends for his inclusion on the ground that he spends seven-eighths of his working time doing the same work as the men whoare included in the unit and that his clerical duties consist merely ofchecking invoices and are insignificant in nature.The assistant fore-9 The Field Examiner reported that the Union submitted 11 authorization cards, all ofwhich bore apparently genuine original signatures;that 10 of the said signatures corre-spond with the names of persons whose names are on the Company's pay roll of September20, 1943, which contains the names of 14 persons in the appropriate unit.ti 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDman can neither hire nor discharge employees in the department, andhis recommendations thereon carry no greater weight than those ofother employees.Under the circumstances, it is our opinion that theassistant foreman is essentially a production employee and that thesupervisory and clerical duties which he performs are not sufficientin importance or in time spent to warrant his exclusion from theunit.We find that all employees in the Tank Car Division of theTransportationDepartment of the Phillips Petroleum CompanyPlant at Phillips, Texas, including the assistant foreman, but ex-cluding clerical, administrative, and technical employees, and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct, that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDmEcm that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Phillips PetroleumCompany, Phillips, Texas, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Directorfor the Sixteenth Region, acting in thismatter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, 'but excludingI PHILLIPS PETROLEUMCOMPANY89those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Interna-tionalUnion of Operating Engineers, Local 351, affiliated with theAmerican Federation of Labor, for the purposes of collective bar-gaining.MR. GERARDD. REILLY took no part in the consideration of the aboveDecision and Direction of Election.11